 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.370 Page 1 of 11




_________________________________________________________________________

                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH



JAMES REIFENBERGER,
                                                  MEMORANDUM DECISION AND
         Plaintiff,                                       ORDER

vs.
                                                     Case No. 2:20-CV-571-DAK-JCB
AUTOVEST LLC,
                                                           Judge Dale A. Kimball
         Defendant,
                                                     Magistrate Judge Jared C. Bennett




       This matter is before the court on Plaintiff James Reifenberger’s Motion to Remand for

Lack of Diversity Jurisdiction [ECF No. 15], Defendant Autovest LLC’s Motion to Compel

Arbitration [ECF No. 16], Autovest’s Motion to Strike Portions of Plaintiff’s Opposition to

Motion to Compel [ECF No. 25], and Plaintiff’s Motion for Leave to File an Overlength Motion

or, in the Alternative, Leave to File a Corrected Brief in Compliance with DUCivR 7-1 [ECF No.

29]. The court concludes that a hearing on the motions would not significantly aid the court in its

determination of the motions. Accordingly, the court issues the following Memorandum

Decision and Order based on the materials submitted by the parties, as well as the law and facts

relevant to the motion.

                                        BACKGROUND

       Plaintiff entered into a Retail Installment Contract and Security Agreement (“RICSA”) to

purchase and finance a vehicle with West Auto Sales. On that same date, Plaintiff signed an

Arbitration Agreement that referenced and stated it was incorporated into the RICSA. The
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.371 Page 2 of 11




Arbitration Agreement provides that it is applicable to any claim relating to the purchase and

financing of the vehicle upon the election of either party. Plaintiff defaulted on his payments for

the vehicle. The RICSA and Arbitration Agreement were assigned to GFC Lending LLC, who

in turn assigned its rights to Autovest. Autovest, through Utah counsel, filed a state court lawsuit

to collect the amounts Plaintiff owed under the RICSA. Plaintiff failed to appear in that action,

and the state court entered judgment in Autovest’s favor in the amount of $21,577.33.

       After receiving the state court judgment, Autovest garnished Plaintiff’s wages in the

amount of $256.18. Plaintiff then brought the present class action against Autovest, alleging that

Autovest was required to obtain a license before filing the state court lawsuit or engaging in

other efforts to collect the amount Plaintiff and others owed.

           MOTION TO STRIKE AND MOTION FOR OVERLENGTH BRIEF

       Plaintiff’s Memorandum in Opposition to Autovest’s Motion to Compel Arbitration

exceeded the ten-page limit under local rule DUCivR 7-1 because Plaintiff’s counsel erroneously

believed the twenty-five page limit for motions filed under Rule 12 and 56 applied. Due to that

mistaken belief, Plaintiff did not initially seek leave to file an overlength memorandum prior to

filing his opposition. Autovest, therefore, brought a Motion to Strike the excess portion of

Plaintiff’s opposition, and Plaintiff filed a motion requesting retroactive leave to file the

overlength memorandum.

       While Plaintiff should have requested leave to file an overlength memorandum before

filing it, based on the admitted mistake, the court grants Plaintiff retroactive leave to file the

overlength memorandum. Accordingly, Autovest’s Motion to Strike is denied and Plaintiff’s

Motion for Leave is granted.




                                                   2
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.372 Page 3 of 11




                            PLAINTIFF’S MOTION TO REMAND

       On August 7, 2020, Autovest removed the present action from Utah state court to this

court based on diversity jurisdiction. 28 U.S.C. § 1332 gives federal district courts “original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs” and the parties are “citizens of different states. Id. §

1332(a)(1). Plaintiff concedes that diversity of citizenship exists but moves the court to remand

the case to state court because he claims that the amount in controversy does not exceed $75,000.

       Defendants who remove a case from state court bear the of demonstrating that all

elements necessary for the exercise of diversity jurisdiction are present. Martin v. Franklin

Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001). Because of a presumption against

removal, “ambiguities should be resolved in favor of remand.” Fajen v. Foundation Reserve Ins.

Co., 683 F.2d 331, 333 (10th Cir. 1982). The party asserting jurisdiction bears the burden of

proving subject matter jurisdiction by a preponderance of the evidence. See Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); McPhail v. Deere & Co., 529 F.3d 947,

953 (10th Cir. 2008). The party meets this burden by alleging sufficient facts to convince the

court that each party’s recoverable damages bear a reasonable relation to the $75,000

jurisdictional floor. Gibson v. Jeffers, 478 F.2d 216, 221 (10th Cir. 1973). The ‘’requisite

amount in controversy must be affirmatively established on the face of either the petition or the

removal notice.” Martin, 251 F.3d at 1289. The amount in controversy “is an estimate of the

amount that will be put at issue in the course of the litigation.” McPhail, 529 F.3d at 956. A

“defendant must affirmatively establish jurisdiction by proving jurisdictional facts that [make] it

possible that $75,000 [is] in play.” Id. at 953.




                                                   3
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.373 Page 4 of 11




       “Once the proponent of federal jurisdiction has explained plausibly how the stakes

exceed [the jurisdictional amount] . . . the case belongs in federal court unless it is legally

impossible for the plaintiff to recover that much.” Hammond v. Stamps.com, 844 F.3d 909, 914

(10th Cir. 2016). The “plaintiff must show that it does not appear to a legal certainty that they

cannot recover the jurisdictional amount.” Woodmen of the World Life Ins. Soc’y v. Manganaro,

342 F.3d 1213, 1216 (10th Cir. 2003). “The legal certainty standard is very strict.” Id.

       In this case, Plaintiff’s class action Complaint alleges state law claims against Autovest

for operating as a collection agency without the required license under Utah Code Annotated

Section 12-1-1 (“UCAA”). Plaintiff seeks damages against Autovest for unlawful collection

practices under the Utah Consumer Sales Practices Act (“UCSPA”) and unjust enrichment and

requests declaratory and injunctive relief precluding Autovest from enforcing allegedly void

judgments. Specifically, he seeks a declaration that Autovest be barred from collecting the

amounts that he and class members owe, $2,000 in statutory or actual damages under the

UCSPA, a declaration that Autovest cannot operate in Utah without first obtaining a license

under the UCAA, an injunction requiring Autovest to disgorge all sums collected from him and

other class members while it acted as a collection agency without a license, and attorney’s fees.

       Autovest’s Notice of Removal alleges that the total relief Plaintiff claims puts more than

$75,000 at issue even though Plaintiff’s Complaint does not specifically state that much is

requested. The Notice of Removal then outlines that $75,000 is at issue in this action because

Plaintiff’s Complaint seeks: 1) a declaration that the $20,150.47 judgment Autovest received

against him is unenforceable and uncollectable; 2) a declaration that Autovest is not entitled to

the assistance of any Utah court to enforce the principle amount due under any judgment

Autovest obtained improperly; 3) $2,000 in statutory damages under the UCSPA; 4) a return of




                                                   4
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.374 Page 5 of 11




all payments Plaintiff and others made in connection with judgments entered against them and in

favor of Autovest when Autovest did not have a license; 5) a declaration that Autovest cannot

operate as a debt collector in Utah without obtaining a license under the UCAA; 6) an order that

Autovest disgorge all sums it collected while it allegedly acted as a collection agency without a

license; and 7) an award of attorney’s fees.

       The Tenth Circuit has explained that the notice of removal sufficiently alleges

jurisdiction if “a fact finder might legally conclude” that the threshold amount is satisfied.

Hammond, 844 F.3d at 912. When injunctive relief is sought, “the impact on the defendant,

including the cost of complying with an injunction, is a proper consideration in determining the

amount in controversy.” Lowrimore v. Severn Trent Envtl. Servs., 2016 U.S. Dist. LEXIS

24242, at *13 (E.D. Okla. 2016). And, “when a statute permits recovery of attorney’s fees, a

reasonable estimate may be used in calculating the necessary jurisdictional amount in a removal

proceeding based upon diversity of citizenship.” Miera v. Dairyland Ins. Co., 143 F.3d 1337,

1340 (10th Cir. 1998). “The test to determine amount in controversy is not the sum ultimately

found to be due, but the sum demanded in good faith.” Gibson v. Jeffers, 478 F.2d 216, 220

(10th Cir. 1973).

       Plaintiff asserts that Autovest cannot include the amounts of the debts Plaintiff seeks to

have declared uncollectable or disgorged for purposes of the amount in controversy because

Autovest only needs to obtain the proper license before collecting on those debts. Autovest

alleges that those debts are well over a million dollars. But Plaintiff claims that the cost of

compliance is only the costs associated with licensure and the refiling of the lawsuits, which

Plaintiff calculates to be only $1,892.




                                                  5
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.375 Page 6 of 11




       Plaintiff’s arguments, however, limit the alleged damages to only those associated with

Plaintiff, not the entire class, and appears to recharacterize the claims in Plaintiff’s Complaint. In

the briefing of this motion, Plaintiff refers to his case as a very simple individual case whereas

his Complaint clearly alleges a class action. Plaintiff’s Complaint alleges that, according to

public records, Autovest has improperly engaged in collection activities in more than 100 state

lawsuits against Utah consumers and that these consumers would qualify as class members.

Compl. [ECF No. 2-2] at ¶ 26. Plaintiff’s Complaint then asks the court to declare all of those

state court judgments unenforceable and require Autovest to disgorge any amounts collected on

those judgments. Id. ¶¶ 60-61. These allegations plainly put the enforceability, and thus the

amounts of the judgments, in controversy. Moreover, even if Autovest had only collected $250

on each of the 100 class members, as is the case with Plaintiff, the amount of requested

disgorgement would be $25,000. The court does not have a clear picture of how much is at issue

with the requested disgorgement, but the requested statutory damages for the class members are

clear. Plaintiff’s Complaint alleges that each class members is entitled to statutory damages of

$2000. Id. ¶ 64. The statutory damages alone for 100 class members amount to $200,000,

which is well above the $75,000 jurisdictional requirement. The court, therefore, need not even

address the parties’ dispute regarding the potential amount of attorney’s fees in this case.

       Defendants may remove a case to federal court, and the court must analyze that removal,

based on the allegations of the Complaint. At the time of removal of this case, Plaintiff had put

at issue well over $75,000. It is not a reasonable reading of Plaintiff’s Complaint to contend that

Plaintiff is only seeking statutory damages for himself and attorney’s fees. He specifically

requested statutory damages for all class members and identified 100 potential class members.

Even if Plaintiff were to file a binding stipulation not to pursue the class claims he alleged in his




                                                  6
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.376 Page 7 of 11




Complaint, he cannot retroactively destroy jurisdiction. At the time of removal, Plaintiff’s

Complaint clearly put at issue the amount of Autovest’s judgment against him, the amount

Autovest’s judgments against other consumers, the amount Autovest had already collected from

Plaintiff and the other class members, statutory damages for Plaintiff and each class member, and

attorney’s fees. For purposes of determining the amount in controversy at the time of removal,

the court looks at the amount demanded, not the amount eventually pursued or awarded.

Moreover, at this early stage of the litigation, the court cannot weigh the merits of the action and

speculate about Plaintiff’s likelihood of obtaining a certain amount. While Plaintiff appears to

be narrowing the scope of his lawsuit in response to Autovest’s removal, the court must base its

determination with respect to the amount in controversy on the allegations of the Complaint at

the time of the removal.

        The court, therefore, concludes that Autovest has demonstrated by a preponderance of the

evidence that the amount in controversy in this action exceeds the $75,000 jurisdictional

requirement. Moreover, Plaintiff has not demonstrated by a legal certainty that his damages, if

successful, would be less than $75,000. Accordingly, the court concludes that it has jurisdiction

over this case pursuant to 28 U.S.C. § 1332(a)(1). The court, therefore, denies Plaintiff’s motion

to remand.

                            MOTION TO COMPEL ARBITRATION

        Autovest moves to compel arbitration based on an Arbitration Agreement Plaintiff signed

at the same time Plaintiff entered into the RICSA to purchase and finance his vehicle. Plaintiff

opposes Autovest’s Motion to Compel Arbitration, arguing that Autovest waived its right to

arbitrate by filing the prior debt collection action in state court to collect on Plaintiff’s




                                                    7
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.377 Page 8 of 11




outstanding debt. Plaintiff also challenges whether Autovest was ever actually assigned rights to

the Arbitration Agreement.

        The court will address Plaintiff’s second argument—whether Autovest has the right to

compel arbitration under the Arbitration Agreement—first. Autovest has submitted evidence

that it obtained all right, title, and interest in Reifenberger’s account and that all rights under the

RICSA were assigned to Autovest. The Arbitration Agreement is part of and incorporated into

the RICSA. Moreover, the Arbitration agreement states that “any purchaser, assignee, or

servicer” of the RICSA is covered under the Arbitration Agreement. Therefore, there is no basis

for Plaintiff’s argument that Autovest cannot enforce the terms of the Arbitration Agreement.

        Next, therefore, is whether Autovest waived its right to seek arbitration in this case.

There is a strong federal policy “favoring arbitration when the parties contract for that mode of

dispute resolution.” Preston v. Ferrer, 552 U.S. 346, 349 (2008). Under Section 2 of the

Federal Arbitration Act (“FAA”), written arbitration agreements “involving commerce” are

presumed “valid, irrevocable, and enforceable.” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24 (1983). Courts must “rigorously . . . enforce arbitration

agreements according to their terms, including terms that specify with whom the parties choose

to arbitrate their disputes and the rules under which that arbitration will be conducted.” Epic Sys.

Corp. v. Lewis, 138 S. Ct. 1612, 1621 (2018).

        The Supreme Court has held that “before referring a dispute to an arbitrator, the court

determines whether a valid arbitration agreement exists.” Henry Schein, Inc. v. Archer and

White Sales, Inc., 139 S. Ct. 524, 530 (2019). “If a party challenges the validity of the precise

agreement to arbitrate, the federal court must consider the challenge before ordering compliance

with that agreement.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 71 (2010).




                                                   8
 Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.378 Page 9 of 11




        Here, Plaintiff entered into a broadly worded Arbitration Agreement that applied to any

claim, dispute, or controversy arising from or related to the RICSA, the sale of the vehicle, the

relationships resulting from the RICSA, and the collection of amounts owed. Plaintiff does not

dispute that he entered into the Arbitration Agreement and that the agreement is broad enough to

encompass the present dispute.

        Plaintiff, however, argues that Autovest waived its right to pursue arbitration of the

present dispute because it elected to bring a state court action to collect Plaintiff’s outstanding

debt under the RICSA. The parties dispute whether state or federal law applies to the waiver

issue. However, under either state or federal law, the plain language of the Arbitration

Agreement would control. Plaintiff relies on Utah law which states that “waiver of a contractual

right occurs when a party to a contract intentionally acts in a manner inconsistent with its

contractual rights, and, as a result, prejudice accrues to the opposing party or parties to the

contract.” Flake v. Flake, 2003 UT 17, ¶ 31, 71 P.3d 589.

        In this case, the parties’ Arbitration Agreement specifically provides that “[e]ven if you

and we elect to litigate a Claim in court, you or we may elect to arbitrate any other Claim,

including a new Claim in that lawsuit or any other lawsuit. Nothing in that litigation waives any

rights in this Agreement.” Therefore, Autovest’s motion to compel arbitration in this action,

despite resorting to litigation in state court for the prior debt collection action, is not acting in a

manner inconsistent with its contractual rights. The claims at issue in this case were not at issue

in the state debt collection action. And, most importantly, Autovest’s request to compel

arbitration in this subsequent lawsuit is expressly allowed in the parties’ agreement.

        Plaintiff’s reliance on Nelson v. Liberty Acquisitions Servg. LLC, 2016 UT App 92 ¶ 4,

374 P.3d 27, 28, is misplaced because it is factually distinguishable. Nelson did not involve an




                                                    9
Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.379 Page 10 of 11




agreement with a specific waiver provision like the one in this case, and nothing in the Nelson

decision would displace the specific terms of an arbitration agreement like the one the parties

entered into in this case. In addition, factually, this case is more similar to the case Nelson

distinguished, Cox v. CA Holding Inc., No. 1:13-cv-1754-JMS-TAB, 2015 WL631393 (S.D. Ind.

Feb. 13, 2015) (finding no waiver in subsequent action alleging that defendant was not properly

licensed to collect debt in underlying action). Unlike Nelson, the Arbitration Agreement in this

case permitted either party to file suit without waiving their arbitration rights on separate claims.

Autovest’s collection claims in state court were separate and distinct from the claims Plaintiff

raises in this case. Therefore, there is no basis for finding that Autovest waived its right to seek

arbitration on Plaintiff’s claims. Accordingly, the court grants Autovest’s Motion to Compel

Arbitration.

         The FAA provides that if any lawsuit brought in the courts is referable to arbitration

under an arbitration agreement, the court shall stay the trial of the action until such arbitration

has occurred. 9 U.S.C. § 3.1 Because the court concludes that it is appropriate to grant

Autovest’s request for an order compelling arbitration, the court stays this action pending

arbitration. This action will be administratively closed pending the stay and may be reopened

after arbitration, if necessary.

                                                 CONCLUSION

         Based on the above reasoning, Plaintiff James Reifenberger’s Motion to Remand for

Lack of Diversity Jurisdiction [ECF No. 15] is DENIED, Defendant Autovest LLC’s Motion to

Compel Arbitration [ECF No. 16] is GRANTED, Autovest’s Motion to Strike Portions of


1
  A majority of federal courts has held that where all issues between the parties are subject to and will be resolved
by arbitration, a stay serves no obvious purpose and dismissal is appropriate. Alarape v. Group 1 Auto., Inc., 2006
WL 2990212, at *3 n.2 (D. Colo. Oct. 19, 2006) (collecting cases). However, the Tenth Circuit has not addressed
the issue directly.


                                                          10
Case 2:20-cv-00571-DAK Document 39 Filed 01/21/21 PageID.380 Page 11 of 11




Plaintiff’s Opposition to Motion to Compel [ECF No. 25] is DENIED, and Plaintiff’s Motion for

Leave to File an Overlength Motion or, in the Alternative, Leave to File a Corrected Brief in

Compliance with DUCivR 7-1 [ECF No. 29] is GRANTED. This action is stayed and

administratively closed pending arbitration.

       DATED this 21st day of January, 2020.

                                                    BY THE COURT:



                                                    __________________________________
                                                    Dale A. Kimball,
                                                    United States District Judge




                                               11
